Citation Nr: 9908881	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-44 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for histoplasmosis and benign neurilemmoma, claimed as a lung 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from June 1972 to 
June 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Denver 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 1999, a Travel Board hearing was held at 
the RO in Denver.  

This appeal was also certified to the Board on the additional 
issue of whether new and material evidence had been submitted 
to reopen a claim seeking service connection for a 
psychiatric disability.  However, the appellant did not 
respond with a substantive appeal within 60 days of receipt 
of the supplemental statement of the case issued to him in 
September 1997.  He was specifically informed of this 
procedural requirement in the attached letter dated 
September 26, 1997.  A timely substantive appeal is essential 
in order to confer appellate jurisdiction over an issue.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, in the absence 
of a timely substantive appeal on the issue requesting a 
reopening the prior claim seeking service connection for a 
psychiatric disability, the Board does not have jurisdiction 
over that issue.  

It is a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits; and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte, at any stage in the proceedings, and, once apparent, 
that jurisdictional question must be adjudicated.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) citing 
to FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31 (1990).  

The Board also notes the appellant's contentions expressed on 
VA Form 9, dated in September 1996, concerning two specific 
"[e]rrors" made by VA in previously denying his claims 
seeking service connection for a psychiatric disability and a 
lung disability.  The Board interprets these allegations as 
asserting the existence of clear and unmistakable error in 
the unappealed rating action of June 1983 which denied those 
claims.  This matter is referred to the RO for appropriate 
further action.  

REMAND

The RO has denied the appellant's attempt to reopen his claim 
seeking service connection for a lung disability under the 
criteria established by the U. S. Court of Appeals for 
Veterans Claims (known as the U. S. Court of Veterans Appeals 
prior to March 1, 1999) in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, during the pendency of this 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) overturned as unduly restrictive the Colvin 
criteria as it pertains to the submission of new and material 
evidence.  Instead, the Federal Circuit has held that the 
test for determining if new and material evidence has been 
submitted is found exclusively at 38 C.F.R. § 3.156(a) 
(1998).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

Naturally, given the date of the aforementioned, very recent 
Federal Circuit decision, the RO has not yet had the 
opportunity to review the issue in the present appeal under 
this recently-announced, more flexible standard which 
requires that the new evidence be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

To ensure full compliance with due process, the case is 
REMANDED for the following action:  

1.  The RO should review the current 
attempt seeking to reopen the claim of 
service connection for a lung disability 
under the criterion found at 38 C.F.R. 
§ 3.156(a).  See Hodge, 155 F.3d at 1362-
64.  

2.  If the claim is reopened, the RO must 
then (a) determine if the reopened claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); if so, then it should 
(b) evaluate the merits of the reopened 
claim after ensuring compliance with the 
duty to assist the appellant under 
38 U.S.C.A. § 5107(b).  See Winters v. 
West, No. 97-2180, slip op. at 4 (U.S. 
Vet. App. Feb. 17, 1999).  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


